internal_revenue_service number info release date dear cc dom p si 1-cor-105966-00 date we are responding to your correspondence requesting information regarding your employer_identification_number per a telephone discussion between you and of this office you were notified that an employer_identification_number was recently assigned a written notice from the service_center confirming your number should arrive within days from the date of this letter for your information we have enclosed three internal_revenue_service publications that may help you further understand your federal tax responsibilities sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures pub pub pub
